DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim of priority to Provisional Application No. 62/915,071.

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 10/12/2020 was reviewed and the listed references were noted.

Drawings
The 10 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-26 are pending. 

Claim Objections
Claim 10 is objected to because of the following informalities: please define BBCH before using it in an abbreviated format.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a remote sensing imager configured for …”, “a control and processing unit being configured for …” in Claim 26.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-8, 11-18, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 2019/0179009) in view of Perry et al. (US 2019/0050948).

	Consider Claim 1,  Klein discloses “A method of estimating crop maturity using remote sensing imagery” (Klein, Abstract, Fig. 1, and Paragraph [0019]), “the method comprising: providing a remote sensing image of crops acquired at an image acquisition time” (Klein, Paragraph [0021], where taking images remotely at different moments of time is disclosed); “predicting a maturity level of the crops at the image acquisition time based on input crop maturity data 5from an input time and weather-based growth indication data from between the input time and the image acquisition time” (Klein, Paragraph [0023], where changes in height of the crops correlated with weather data and growing practices are discussed.  In addition, it is disclosed “Taking into account a crop growth model, the rate of growth for various crops can be quickly and accurately estimated and compared with the SAR extracted growth rate”.  See also Paragraph [0056] and Fig. 4).  Although Klein updated its prediction growth model for determining the crop growth rates of plurality of different plants (Klein, Paragraph [0055]), Klein does not explicitly disclose “updating the predicted maturity level to an updated maturity level based on the remote sensing image and a response model relating remote sensing image information to crop maturity information.”   However, in an analogous field of endeavor, Perry discloses periodic update of crop prediction models in response to different conditions (Perry, Paragraphs [0118] and [0119]).  
Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Klein with teachings of Perry to arrive at the last limitation of Claim 1.  One of ordinary skill in the art would be motivated to combine Klein and Perry in order to create a method of creating a predicting model for the status of growth of crops that is responsive to present imagery data, as well as other information, such as market events and farming operations  (Perry, Paragraphs [0118] and [0119]).  Therefore, it would have been obvious to combine Klein and Perry to obtain the invention of Claim 1.

Consider Claim 2, the combination of Klein and Perry discloses “The method of claim 1, wherein the providing, predicting, and updating steps are performed sequentially 10and iteratively, for N iterations, N being an integer greater than one, and wherein the updated maturity level at the image acquisition time from the nth iteration is used in providing the input crop maturity data at the input time for the (n+1)th iteration, n ranging from 1 to N-1” (Perry, Paragraph [0119], where iterative updates of the crop model is disclosed).  The proposed combination as well as the motivation for combining the Klein and Perry references presented in the rejection of Claim 1, apply to Claim 2 and are incorporated herein by reference.  Thus, the method recited in Claim 2 is met by Klein and Perry.

Consider Claim 4, the combination of Klein and Perry discloses “The method of claim 1, wherein the predicting and updating steps comprise performing a particle filtering operation” (Perry, Paragraph [0142], where the predicted crop production probability distribution is disclosed.  Please note Applicant defines probability density function as one of the particle filtering operation, see Paragraph [0012] of Applicant’s specification).  The proposed combination as well as the motivation for combining the Klein and Perry references presented in the rejection of Claim 1, apply to Claim 4 and are incorporated herein by reference.  Thus, the method recited in Claim 4 is met by Klein and Perry.

Consider Claim 6, the combination of Klein and Perry discloses “The method of claim 1, wherein the remote sensing image comprises a synthetic aperture radar (SAR) 25image” (Klein, Paragraph [0010], where SAR imaging is disclosed).

Consider Claim 7, the combination of Klein and Perry discloses “The method of claim 6, wherein the SAR image comprises a polarimetric SAR image, and wherein the remote sensing image information comprises a SAR polarimetric parameter” (Klein, Paragraph [0088], where it is disclosed that SAR provides control over factors, such as polarization and power, etc.).

Consider Claim 8, the combination of Klein and Perry discloses “The method of claim 1, wherein the weather-based growth indication data comprises heat accumulation data accumulated between the input time and the acquisition time” (Klein, Paragraph [0067]).

Consider Claims 11 and 12, the combination of Klein and Perry discloses “The method of claim 1, further comprising predicting a subsequent maturity level of the crops at a subsequent time after the image acquisition time based on the updated maturity level and weather-based growth indication data from between the image acquisition time and the subsequent time” and “The method of claim 1, further comprising predicting a past maturity level of the crops at a past time 10before the image acquisition time based on the updated maturity level and past data, the past data comprising weather-based growth indication data from between the past time and the image acquisition time, or remote sensing image data acquired between the past time and the image acquisition time, or a combination thereof” (Klein, Paragraph [0023], the reference to the changes in crops’ growth).

Consider Claim 13, the combination of Klein and Perry discloses “The method of claim 1, further comprising adjusting the updated maturity level based on another remote sensing image acquired at a different time than the image acquisition time of the remote sensing image” (Klein, Fig. 1, where different images are shown to be taken).

Consider Claim 14, the combination of Klein and Perry discloses “The method of claim 1, further comprising predicting, based on the updated maturity level, a time at which the crops have reached or will reach a specified crop growth stage” (Klein, Paragraph [0067], where it is disclosed that the phenological models, which Klein is presenting, is the model predicting crop development from one growth stage to another.  Also, see Paragraph [0070], crop management data).

Consider Claim 15, the combination of Klein and Perry discloses “The method of claim 1, wherein the input time is before the image acquisition time” (Klein, Paragraph [0070], where the types of input data to the model is disclosed).

Consider Claim 16, the combination of Klein and Perry discloses “The method of claim 1, wherein providing the remote sensing image comprises acquiring the remote sensing image with a remote sensing imager” (Klein, Paragraph [0019] and Fig. 1, where remote sensing imagers are shown).

Claims 17, 18, 21, 23, and 24 recite non-transitory computer readable storage medium with the stored programming instructions corresponding to the steps of the methods recited in Claims 1, 2, 6, 11, and 12, respectively.  Therefore, the recited instructions of Claims 17, 18, 21, 23, and 24 are mapped to the proposed combination in the same manner as the corresponding steps in method Claims 1, 2, 6, 11, and 12, respectively.  Additionally, the rationale and motivation to combine the Klein and Perry references, presented in rejection of Claim 1, apply to these claims.  In addition, the combination of Klein and Perry discloses a computer with a memory for processing the data  (Klein, Paragraph [0050]).

Claim 25 recites a computer device comprising of a processor a non-transitory computer readable storage of Claim 17.  Therefore, this claim is rejected based on Claim 17.  In addition, the combination of Klein and Perry disclose a computer processor, such as a laptop (Klein, Paragraph [0050]).

Claim 26 recites a system with elements corresponding to the steps of the method recited in Claim 1.  Therefore, the recited elements of system Claim 26 are mapped to the proposed combination in the same manner as the corresponding steps in method Claim 1.  Additionally, the rationale and motivation to combine the Klein and Perry references, presented in rejection of Claim 1, apply to this claim.  

Allowable Subject Matter
Claims 3, 5, 9, 10, 19, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art references, alone or in combination, provides a motivation to teach the recited limitations of the above-listed dependent claims..

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662